            Case 1:20-cv-05064-LGS Document 13 Filed 09/08/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 STEVEN GIL,                                                  :
 individually and on behalf of all others similarly :
 situated,                                                    :     20 Civ. 5064 (LGS)
                                              Plaintiff,      :
                                                              :           ORDER
                            -against-                         :
                                                              :
 THE COCA COLA COMPANY                                        :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, an initial pre-trial conference was scheduled for September 10, 2020, (Dkt.

No. 5);

          WHEREAS, on September 3, 2020, the parties filed a joint letter (Dkt. No. 12), in

preparation for the initial pre-trial conference and pursuant to the Court’s Individual Rules;

          WHEREAS, in the joint letter (Dkt. No. 12), Defendant indicated that it intends to file,

prior to the September 10, 2020, pre-trial conference, a pre-motion letter seeking permission to

file a motion to dismiss Plaintiff’s complaint in its entirety; it is hereby

          ORDERED that, Defendant shall file, by September 11, 2020, any pre-motion letter

seeking permission to file a motion to dismiss, pursuant to the Court’s Individual Rules; it is

further

          ORDERED that, Plaintiff shall file, by September 18, 2020, a response to the pre-

motion letter, pursuant to the Court’s Individual Rules; it is further

          ORDERED that the initial pre-trial conference scheduled for September 10, 2020 (Dkt.

No. 5), is adjourned until September 24, at 10:40 a.m., at which point, any proposed motions

will be discussed; it is further

Dated: September 8, 2020
       New York, New York
